Citation Nr: 1502148	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-27 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUES

1. Whether a timely claim was filed for entitlement to reimbursement or payment for the cost of private medical services at, and transportation to, the Clark Regional Medical Center (Clark), for emergency room treatment received on December 7-8, 2011.   

2.  Entitlement to reimbursement or payment for the cost of private medical services at, and transportation to, the Clark Regional Medical Center (Clark), for emergency room treatment received on December 7-8, 2011.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to November 1988.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision by the Department of Veterans Affairs Medical Center (VAMC) in Lexington, Kentucky, which disapproved the appellant's claim for reimbursement or payment for the cost of private medical services provided to the appellant at the Clark Regional Medical Center, including transportation to that facility, for emergency room treatment received on December 7 and 8, 2011.  

The Veteran was initially scheduled for a Board hearing in December 2013; however, he cancelled the hearing in November 2013 and did not subsequently request to reschedule the hearing.  Thus, his initial hearing request is deemed withdrawn.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the electronic record on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to payment or reimbursement of unauthorized medical expenses for emergency medical treatment provided to the Veteran at Clark on December 7 and 8, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran received transportation to, and medical treatment from, Clark on December 7 and 8, 2011; the medical treatment was not previously authorized by VA.  

2.  In April 2012, VA received claims for payment or reimbursement for the unauthorized transportation cost and medical treatment provided to the Veteran on December 7 and 8, 2011.  

3.  The Veteran received treatment after July 19, 2001 and more than 90 days prior to May 21, 2012; and, the claims for payment/reimbursement were filed by the appellant prior to May 21, 2013.


CONCLUSION OF LAW

The claims for payment or reimbursement of unauthorized transportation to Clark, and medical treatment provided to the Veteran between December 7 and 8, 2011 pursuant to 38 U.S.C.A. § 1725 were timely filed.  38 U.S.C.A. § 1725 (West 2014), 38 C.F.R. § 17.1004(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA Medical Center in Lexington, Kentucky relied on the provisions of 38 C.F.R. § 17.1004(d) to deny the above claims as untimely.  This provision states:  To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following:  

(1)  The date that the veteran was discharged from the facility that furnished the emergency treatment;

(2)  The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or

(3)  The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. 

38 C.F.R. § 17.1004(d).  

However, the Secretary recently amended 38 C.F.R. § 17.1004 to codify the situations where VA would provide retroactive reimbursement under the terms of amended 38 U.S.C.A. § 1725.  See Payment or Reimbursement for Emergency Services for Nonservice-Connected Conditions in Non-VA Facilities, 77 Fed. Reg. 23,615, 23,615 (Apr. 20, 2012) ("We interpret [the 2010 Act] provision to allow VA, through regulation, to provide retroactive reimbursement, and we are implementing this authority in new § 17.1004(f)"). 

Significantly, 38 C.F.R. § 17.1004(f) states that "Notwithstanding paragraph (d) of this section, VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012."  38 C.F.R. § 17.1004(f) (2014) (emphasis added).  Looking to the plain language of this regulation, it appears that the provisions of paragraph (d) will no longer be used as a bar to considering a claim under the amended criteria of 38 U.S.C.A. § 1725 when the claim otherwise meets the new criteria set forth in paragraph (f).

In this case, the appellant received unauthorized medical treatment at Clark on December 7 and 8, 2011.  This is after July 19, 2001, but more than 90 days before May 21, 2012.  Moreover, the claims for payment or reimbursement of these unauthorized medical expenses were filed in April 2012, and this date is not later than one year after May 21, 2012.  Because these claims fit the broad criteria identified under 38 C.F.R. § 17.1004(f), the claims must be considered timely for purposes of being considered under the amended criteria of 38 U.S.C.A. § 1725.  

To this extent only, the appeal is granted.  The merits of these claims, however, will be addressed in the REMAND section below.



ORDER

The claims for entitlement to payment under 38 U.S.C.A. § 1725 for medical expenses at Clark and ambulance services to Clark incurred on December 7 and 8, 2011 were timely filed.


REMAND

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.

In the present appeal, the Veteran is seeking payment or reimbursement for medical expenses incurred for treatment provided at Clark, a non-VA facility, on December 7 and 8, 2011.  With respect to these claims for payment under 38 U.S.C.A. § 1725 for medical expenses incurred for treatment at Clark from December 7 and 8, 2011, the AOJ did not adjudicate the merits of these claims.  Rather, the claims were denied outright as untimely. 

"All questions in a matter which . . . is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."  38 U.S.C.A. § 7104(a).  The U.S. Court of Appeals for Veterans Claims (Court) held:

When . . . the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.

Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In this case, the appellant's arguments pertaining to these claims largely focus around why his claims should be considered timely.  Therefore, it cannot be said that the appellant would not be prejudiced if the Board were to adjudicate the merits of the underlying claims without first remanding these issues to the AOJ.  As such, a remand is warranted to afford the appellant due process. 

Moreover, it is not clear whether the complete records from Clark or the ambulance service were requested for services provided on December 7 and 8, 2011.  These records may contain potentially relevant information regarding the nature of the Veteran's condition.  Further, the AOJ must determine whether the other criteria of 38 U.S.C.A. § 1725 have been met, including, but not limited to, whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson 

Accordingly, the case is REMANDED to the VAMC in Lexington, Kentucky for the following action:

1.  Following receipt of authorization, obtain and associate with the medical reimbursement file complete records from Clark and the ambulance service regarding treatment and billing for services rendered on December 7 and 8, 2011, including whether Medicare paid for any part of the bills in question.  

2.  Adjudicate the issue on appeal-including the merits of the Veteran's claims for entitlement to payment or reimbursement under 38 U.S.C.A. § 1725 for the medical expenses incurred on December 7 and 8, 2011, at Clark and/or from the ambulance service that transported him to Clark.  If the benefits sought on appeal remain denied, in whole or in part, the appellant should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


